Citation Nr: 0400080	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to a service-
connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1942 to November 1945, and from April 1948 to 
December 1953.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding the notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  
In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
The RO provided the veteran notice of the VCAA.  See August 
2001 letter.  While the veteran was advised to submit 
evidence within 60 days, he was further advised that evidence 
received within a year would be considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 117 
Stat. 2651, __(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ __), the Board may proceed with appellate review.

In July 2001 the veteran's treating VA physician noted that 
the veteran had mild COPD which "may possibly" be related 
to his history of "TB" [tuberculosis].  The most recent 
treatment record on file is dated in August 2001.

On September 2001 VA respiratory examination, the examiner 
indicated that he did not have access to the veteran's file, 
and that no medical records were reviewed in conjunction with 
the examination.  The examiner opined that it was "not 
likely" that the veteran's obstructive pulmonary disease is 
related to the veteran's pulmonary tuberculosis.  He added 
that no significant residual or impairment from old "TBC" 
[tuberculosis] was shown.  The examiner did not comment on 
the July 2001 VA treating physician's opinion cited as part 
of the above-mentioned outpatient progress note.  There is 
apparent conflict in the evidence regarding whether the 
veteran's COPD was caused or aggravated by his service-
connected pulmonary TB.  

A September 2000 VA outpatient treatment record refers to 
various privately prescribed medications the veteran takes, 
suggesting ongoing private treatment.  The most recent 
private medical records in the file are dated in 1994.  It 
does not appear that there has been an attempt to obtain 
current private treatment records.  Such records may contain 
information critical to the matter at hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should associate with the 
claims folder all medical records of 
treatment afforded the veteran at the VA 
Medical Center in Phoenix, Arizona since 
August 2001.

2.  The RO should ask the veteran to 
identify all private medical providers 
that have treated him for respiratory 
problems since 1994 and obtain the 
clinical records of such treatment.  

3.  The veteran should be scheduled for a 
VA pulmonary disorders examination to 
determine whether, as likely as not, he 
has COPD that was caused or aggravated by 
his service-connected pulmonary TB.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should comment on (reconcile) 
the opinions by the veteran's treating VA 
physician in July 2001 and the September 
2001 VA examiner, and should explain the 
rationale for any opinion given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


